Title: To Benjamin Franklin from Nogaret, July 1782
From: Nogaret
To: Franklin, Benjamin


Excellent Docteur et très cher f∴
Juillet 1782
Recevez nos Sinceres remercimens du cadeau sans prix que vous avez eu la bonté de nous faire. Le Peintre ne nous la remis qu’aujourd’hui jeudi. Puissiez vous vivre autant que durera votre portrait. Ce bijou devient un immeuble dont personne de nous ne peut jamais être tenté de se déffaire: il passera dans la famille de pere en fils, et Sera respecté des générations futures qui l’auront, quand la famille de son possesseur sera éteinte. Ma femme devrait vous aller assûrer, chez vous, de toute sa sensibilité; Mais vous avez tant d’affaires, et nous sommes si peu sûrs de vous voir sans vous gêner, que nous croirions commettre une indiscretion, si nous entreprenions ce petit voyage, sans avoir obtenu de vous la faveur d’être avertis du jour où notre présence ne vous Sera pas importune.
  Permettez, sage Docteur, Le plus Vénérable de tous les V∴ que je vous embrasse trois fois sur les deux joues, cinq si vous voulez; et que je m’engage à avoir la gorge coupée plutot que d’oublier jamais combien m’est precieuse votre amitié paternelle et fraternelle.
Tels Sont les sentimens de votre respectueux et fïdele serviteur
F∴ FELIX-Nogaret
 
Notation: F. Nogaret, Juillet 1782
